Name: Commission Regulation (EC) NoÃ 1124/2004 of 17 June 2004 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy
 Date Published: nan

 18.6.2004 EN Official Journal of the European Union L 218/5 COMMISSION REGULATION (EC) No 1124/2004 of 17 June 2004 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), and in particular Article 13(3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (2), and in particular Article 13(3) thereof, Whereas: (1) Article 13(1) of Regulation (EEC) No 1766/92 and Article 13(1) of Regulation (EC) No 3072/95 provide that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund. (2) Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (3), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 1766/92 or in Annex B to Regulation (EC) No 3072/95 as appropriate. (3) In accordance with the first subparagraph of Article 4(1) of Regulation (EC) No 1520/2000, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month. (4) The commitments entered into with regard to refunds which may be granted for the export of agricultural products contained in goods not covered by Annex I to the Treaty may be jeopardised by the fixing in advance of high refund rates. It is therefore necessary to take precautionary measures in such situations without, however, preventing the conclusion of long-term contracts. The fixing of a specific refund rate for the advance fixing of refunds is a measure which enables these various objectives to be met. (5) Taking into account the settlement between the European Community and the United States of America on Community exports of pasta products to the United States, approved by Council Decision 87/482/EEC (4), it is necessary to differentiate the refund on goods falling within CN codes 1902 11 00 and 1902 19 according to their destination. (6) Pursuant to Article 4(3) and (5) of Regulation (EC) No 1520/2000, a reduced rate of export refund has to be fixed, taking account of the amount of the production refund applicable, pursuant to Council Regulation (EEC) No 1722/93 (5), for the basic product in question, used during the assumed period of manufacture of the goods. (7) Spirituous beverages are considered less sensitive to the price of the cereals used in their manufacture. However, Protocol 19 to the Act of Accession of the United Kingdom, Ireland and Denmark provides that the necessary measures must be decided to facilitate the use of Community cereals in the manufacture of spirituous beverages obtained from cereals. Accordingly, it is necessary to adapt the refund rate applying to cereals exported in the form of spirituous beverages. (8) It is necessary to ensure continuity of strict management taking account of expenditure forecasts and funds available in the budget. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The rates of the refunds applicable to the basic products listed in Annex A to Regulation (EC) No 1520/2000 and listed either in Article 1 of Regulation (EEC) No 1766/92 or in Article 1(1) of Regulation (EC) No 3072/95, exported in the form of goods listed in Annex B to Regulation (EEC) No 1766/92 or in Annex B to Regulation (EC) No 3072/95 respectively, are fixed as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 18 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 2004. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1784/2003 (OJ L 270, 21.10.2003, p. 78). (2) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27). (3) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 543/2004 (OJ L 87, 25.3.2004, p. 8). (4) OJ L 275, 29.9.1987, p. 36. (5) OJ L 159, 1.7.1993, p. 112. Regulation as last amended by Regulation (EC) No 216/2004 (OJ L 36, 7.2.2004, p. 13). ANNEX Rates of the refunds applicable from 18 June 2004 to certain cereals and rice products exported in the form of goods not covered by Annex I to the Treaty (EUR/100 kg) CN code Description of products (1) Rate of refund per 100 kg of basic product In case of advance fixing of refunds Other 1001 10 00 Durum wheat:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America    in other cases   1001 90 99 Common wheat and meslin:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America    in other cases:   where Article 4(5) of Regulation (EC) No 1520/2000 applies (2)     where goods falling within subheading 2208 (3) are exported     in other cases   1002 00 00 Rye   1003 00 90 Barley  where goods falling within subheading 2208 (3) are exported    in other cases   1004 00 00 Oats   1005 90 00 Maize (corn) used in the form of:  starch:   where Article 4(5) of Regulation (EC) No 1520/2000 applies (2) 2,164 2,164   where goods falling within subheading 2208 (3) are exported     in other cases 2,164 2,164  glucose, glucose syrup, maltodextrine, maltodextrine syrup of CN codes 1702 30 51, 1702 30 59, 1702 30 91, 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 75, 1702 90 79, 2106 90 55 (4):   where Article 4(5) of Regulation (EC) No 1520/2000 applies (2) 1,623 1,623   where goods falling within subheading 2208 (3) are exported     in other cases 1,623 1,623  where goods falling within subheading 2208 (3) are exported    other (including unprocessed) 2,164 2,164 Potato starch of CN code 1108 13 00 similar to a product obtained from processed maize:  where Article 4(5) of Regulation (EC) No 1520/2000 applies (2) 2,164 2,164  where goods falling within subheading 2208 (3) are exported    in other cases 2,164 2,164 ex 1006 30 Wholly milled rice:  round grain    medium grain    long grain   1006 40 00 Broken rice   1007 00 90 Grain sorghum, other than hybrid for sowing   (1) As far as agricultural products obtained from the processing of a basic product or/and assimilated products are concerned, the coefficients shown in Annex E to Commission Regulation (EC) No 1520/2000 shall be applied (OJ L 177, 15.7.2000, p. 1). (2) The goods concerned fall in under CN code 3505 10 50. (3) Goods listed in Annex B to Regulation (EEC) No 1766/92 or referred to in Article 2 of Regulation (EEC) No 2825/93. (4) For syrups of CN codes NC 1702 30 99, 1702 40 90 and 1702 60 90, obtained from mixing glucose and fructose syrup, the export refund may be granted only for the glucose syrup.